Exhibit 10.1

 
STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS AGREEMENT dated on April 22, 2014 (this “Agreement”) between YA GLOBAL
MASTER SPV LTD., a Cayman Islands exempt limited partnership (the “Investor”),
and OMAGINE, INC., a corporation organized and existing under the laws of the
State of Delaware (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$5,000,000 of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), and or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the transactions to be made
hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
Article I. Certain Definitions
 
Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in an Advance Notice.
 
Section 1.02 “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.
 
Section 1.03 “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.
 
Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(b)Section 2.01(b)  of this Agreement) to the
Investor an Advance Notice requiring the Investor to advance funds to the
Company, subject to the terms of this Agreement.
 
Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.08Section
3.08.
 
Section 1.06 “By-laws” shall have the meaning set forth in Section 4.03Section
4.03.
 
Section 1.07 “Certificate of Incorporation” shall have the meaning set forth in
Section 4.03Section 4.03.
 
Section 1.08 “Closing” shall mean any of the closings of a purchase and sale of
Common Stock made pursuant to an Advance wherein such sale of Common Stock and
the payment of the relevant Purchase Price is completed pursuant to this
Agreement.
 
Section 1.09 “Commitment Amount” shall mean the aggregate amount of up to
$5,000,000 which the Investor has agreed to provide to the Company in order for
the Investor to purchase the Shares pursuant to the terms and conditions of this
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.10 “Commitment Fee” and “Commitment Shares” shall have the meanings
set forth in Section 12.04 (b).
 
Section 1.11  “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02Section 10.02Section 10.02Section 10.02.
 
Section 1.12 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.13 “Company Indemnitees” shall have the meaning set forth in Section
5.02Section 5.02.
 
Section 1.14 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01Section 7.01Section 7.01.
 
Section 1.15  “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.16 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Shares.
 
Section 1.17 “Environmental Laws” shall have the meaning set forth in Section
4.10Section 4.10Section 4.10Section 4.10.
 
Section 1.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.19 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01Section 5.01.
 
Section 1.20 “Inspectors” shall have the meaning set forth in Section
6.17Section 6.17Section 6.17.
 
Section 1.21 “Investor Indemnitees” shall have the meaning set forth in Section
5.01Section 5.01Section 5.01Section 5.01.
 
Section 1.22 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period.
 
Section 1.23 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.
 
Section 1.24 “Maximum Advance Amount” shall be the greater of (i) $200,000 or
(ii) the average of the Daily Value Traded for each of the 5 Trading Days prior
to an Advance Notice Date where Daily Value Traded is the product obtained by
multiplying the daily trading volume for such day by the VWAP for such day.
 
Section 1.25 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
Section 1.26 “Plan of Distribution” shall have the meaning set forth in Section
6.01(a)Section 6.01(a)Section 6.01(a)Section 6.01(a).
 
Section 1.27 “Pricing Period” shall mean the 5 consecutive Trading Days after an
Advance Notice DateSection 2.01(c).
 
Section 1.28 “Principal Market” shall mean the NASDAQ Stock Market, the NYSE
Euronext, the New York Stock Exchange or the OTC Bulletin Board whichever is at
the time the principal trading exchange or market for the Common Stock.
 
Section 1.29 “Purchase Price” shall be set at 95% of the Market Price during the
relevant Pricing Period.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.30 “Records” shall have the meaning set forth in Section 6.17Section
6.17Section 6.17Section 6.17.
 
Section 1.31 “Registrable Securities” shall mean (i) the Shares, and (ii) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (a) the Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to the Registration Statement, (b) such
Registrable Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 (or any similar provision then in force) under
the Securities Act (“Rule 144”) are met, or (c) in the opinion of counsel to the
Company such Registrable Securities may be sold without registration or without
any time, volume or manner limitations pursuant to Rule 144.
 
Section 1.32 “Registration Period” shall have the meaning set forth in Section
6.01(b)Section 6.01(b)Section 6.01(b)Section 6.01(b).
 
Section 1.33 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.
 
Section 1.34 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.35 “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.36 “SEC Documents” shall have the meaning set forth in Section
4.05Section 4.05Section 4.05Section 4.05.
 
Section 1.37 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.38 “Settlement Document” shall have the meaning set forth in Section
2.02(a)Section 2.02(a)Section 2.02(a).
 
Section 1.39 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances and the Commitment Shares.
 
Section 1.40 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
 
Section 1.41 “VWAP” means, for any Trading Day, the daily volume weighted
average price of the Common Stock on such date on the Principal Market as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time).
 
 
Article II.  Advances
 
Section 2.01 Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the provisions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall purchase from the Company, shares of Common
Stock on the following terms:
 
(a)  
Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section
7.01Section 7.01Section 7.01; provided, however, that (i) the amount for each
Advance as designated by the Company in the applicable Advance Notice shall not
be more than the Maximum Advance Amount, (ii) the aggregate amount of the
Advances pursuant to this Agreement shall not exceed the Commitment Amount, and
(iii) in no event shall the number of shares of Common Stock issuable to the
Investor pursuant to an Advance cause the aggregate number of shares of Common
Stock beneficially owned (as calculated pursuant to Section 13(d) of the
Exchange Act) by the Investor and its affiliates to exceed 9.99% of the then
outstanding Common Stock (the “Ownership Limitation”).  Notwithstanding any
other provision in this Agreement, the Company and the Investor acknowledge and
agree that upon receipt of an Advance Notice, the Investor is irrevocably bound
to purchase Shares pursuant to such Advance Notice and the Investor may sell
shares that it is irrevocably bound to purchase under such Advance Notice prior
to taking possession of such shares.

 
(b)  
Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A.  An
Advance Notice shall be deemed delivered on (i) the Trading Day it is received
by the Investor if such notice is received prior to 5:00 pm Eastern Time, or
(ii) the immediately succeeding Trading Day if it is received after 5:00 pm
Eastern Time on a Trading Day or at any time on a day which is not a Trading
Day.  No Advance Notice may be deemed delivered on a day that is not a Trading
Day.

 
(c)  
Ownership Limitation.  In connection with each Advance Notice delivered by the
Company, any portion of an Advance that would cause the Investor to exceed the
Ownership Limitation shall automatically be withdrawn.

 
(d)  
Registration Limitation.  In connection with each Advance Notice, any portion of
an Advance that would cause the aggregate number of Shares to exceed the
aggregate number of shares of Common Stock available for resale under the
Registration Statement shall automatically be deemed to be withdrawn by the
Company with no further action required by the Company.  At the Company’s
request from time to time, the Investor shall report to the Company the total
amount of Shares offered and sold pursuant to this Agreement and the portion of
the total Commitment Amount remaining.

 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.02 Closings.  Each Closing shall take place on, or as soon as
practicable after, each Advance Date in accordance with the procedures set forth
below.  In connection with each Closing the Company and the Investor shall
fulfill each of its obligations as set forth below:
 
(a)  
Within 1 Trading Day after each Advance Date, the Investor shall deliver to the
Company a written document (each a “Settlement Document”) setting forth the
amount of the Advance (taking into account any adjustments pursuant to Section
2.01(c)Section 2.01(c) or Section 2.01(d)Section 2.01(d)Section 2.01(d)), the
Purchase Price, the number of shares of Common Stock to be issued and subscribed
for (which in no event will be greater than the Ownership Limitation), and a
report by Bloomberg, LP indicating the VWAP for each of the Trading Days during
the Pricing Period, in each case taking into account the terms and conditions of
this Agreement. The Settlement Document shall be in the form attached hereto as
Exhibit B and the Investor will use its best efforts to deliver the Settlement
Document to the Investor by 11 am New York time on the Trading Day after the
Advance Date.

 
(b)  
Upon receipt of the Settlement Document with respect to each Advance, the
Company shall (i) immediately review and either approve such Settlement Document
or provide any corrections to the Settlement Document (a “Corrected Settlement
Document”) and return it to the Investor and (ii) along with the return of each
Settlement Document or Corrected Settlement Document confirm to the Investor
that it has obtained all material permits and qualifications required for the
issuance and transfer of the shares of Common Stock applicable to such Advance,
or shall have the availability of exemptions therefrom and that the sale and
issuance of such shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.

 
(c)  
Upon receipt of any Corrected Settlement Document pursuant to Section 2.03(b)the
above, the Investor shall immediately review and either approve such Corrected
Settlement Document or if the Investor feels additional corrections are
necessary, such Corrected Settlement Document will be promptly submitted to an
independent, reputable appraiser jointly selected by the Company and the
Investor.  Such appraiser will review and if necessary, revise, such Corrected
Settlement Document.  The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne equally by both parties.

 
(d)  
Immediately after a Settlement Document or Corrected Settlement Document with
respect to an Advance is deemed final,  the Company will, or will cause its
transfer agent to, electronically transfer such number of shares of Common Stock
registered in the name of the Investor as shall equal (x) the amount of the
Advance specified in such Advance Notice (as may be reduced according to the
terms of this Agreement), divided by (y) the Purchase Price by crediting the
Investor’s account or its designee’s account at the Depository Trust Company
through its Deposit Withdrawal Agent Commission System or by such other means of
delivery as may be mutually agreed upon by the parties hereto (which in all
cases shall be freely tradable, registered shares in good deliverable form)
against payment of the Purchase Price in same day funds to an account designated
by the Company.  No fractional shares shall be issued, and any fractional
amounts shall be rounded to the next higher whole number of shares.  Any
certificates evidencing shares of Common Stock delivered pursuant hereto shall
be free of restrictive legends.

 
(e)  
On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 
(f)  
Each of the Company and the Investor acknowledge and agree that with respect to
each Settlement Document that “time is of the essence” with respect to a Closing
occurring on, or as close as possible to the, the relevant Advance Date, and
with respect to each Corrected Settlement Document that “time is of the essence”
with respect to a Closing occurring immediately after either (i) approval of
such Corrected Settlement Document by the Investor, or (ii) receipt by the
parties of the appraiser’s determination.

 
Section 2.03 Hardship.  In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.02Section 2.02, the Company agrees that
in addition to and in no way limiting the rights and obligations set forth in
Article VArticle V hereto and in addition to any other remedy to which the
Investor is entitled at law or in equity, including, without limitation,
specific performance, it will hold the Investor harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company and
acknowledges that irreparable damage would occur in the event of any such
default.  It is accordingly agreed that the Investor shall be entitled to an
injunction or injunctions to prevent such breaches of this Agreement and to
specifically enforce, without the posting of a bond or other security, the terms
and provisions of this Agreement.
 
 
Article III. Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof:
 
Section 3.01 Organization and Authorization.  The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Shares.  The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the
Investor.  The undersigned has the right, power and authority to execute and
deliver this Agreement and all other instruments on behalf of the
Investor.  This Agreement has been duly executed and delivered by the Investor
and, assuming the execution and delivery hereof and acceptance thereof by the
Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.02 Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
Section 3.03 No Legal Advice From the Company.  The Investor acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors.  The Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Section 3.04 Investment Purpose. The Registrable Securities are being purchased
by the Investor for its own account, and for investment purposes.  The Investor
agrees not to assign or in any way transfer the Investor’s rights to the
Registrable Securities or any interest therein and acknowledges that the Company
will not recognize any purported assignment or transfer of the Registrable
Securities except in accordance with applicable Federal and state securities
laws.  No other person has or will have a direct or indirect beneficial interest
in the Registrable Securities.  The Investor agrees not to sell, hypothecate or
otherwise transfer the Registrable Securities unless such Registrable Securities
are registered under Federal and applicable state securities laws or unless, in
the opinion of counsel satisfactory to the Company, an exemption from such laws
is available.
 
Section 3.05 Accredited Investor.  The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
Section 3.06 Information.  The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.  The Investor has
sought such accounting, legal and tax advice, as it has considered necessary to
make an informed investment decision with respect to this transaction.
 
Section 3.07 No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.08 Not an Affiliate.  The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.09 Trading Activities.  The Investor’s trading activities with respect
to the Common Stock shall be in compliance with all applicable federal and state
securities laws, rules and regulations and the rules and regulations of the
Principal Market on which the Common Stock is listed or traded.  Neither the
Investor nor its affiliates has an open short position in the Common Stock. The
Investor agrees that it shall not, and that it will cause its affiliates not to,
engage in any short sales of the Common Stock provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell the shares to be issued to the Investor pursuant to the
Advance Notice prior to receiving such shares.
 
 
Article IV. Representations and Warranties of the Company
 
Except as stated below or in the SEC Documents, the Company hereby represents
and warrants to, the Investor that the following are true and correct as of the
date hereof:
 
Section 4.01 Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power to own its properties and to carry on its
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole.
 
Section 4.02 Authorization, Enforcement, Compliance with Other Instruments.  (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement and
any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.
 
Section 4.03 Capitalization.  The authorized capital stock of the Company
consists of 50,000,000 shares of Common Stock and 850,000 shares of Preferred
Stock, $0.001 par value per share (“Preferred Stock”), of which 15,454,898
shares of Common Stock and no shares of Preferred Stock are issued and
outstanding as of the date hereof.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents, no shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company.  Except as disclosed in the SEC Documents, as of the date hereof,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-8 and (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement).  There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein.  The Company has furnished or made available to the Investor true
and correct copies of the Company’s Re-Stated Certificate of Incorporation as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.04 No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect.  Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Articles of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries.  The business
of the Company and its subsidiaries is not being conducted in violation of any
material law, ordinance, regulation of any governmental entity.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof except as such consent,
authorization or order has been obtained prior to the date hereof.  The Company
and its subsidiaries are unaware of any fact or circumstance which might give
rise to any of the foregoing.
 
Section 4.05 SEC Documents; Financial Statements.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed within the two
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension.  The Company has delivered to the Investors or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 
Section 4.06 No Default.  Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.
 
Section 4.07 Absence of Events of Default.  Except for matters described in the
SEC Documents and/or this Agreement, no event of default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an event of
default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect.
 
Section 4.08 Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.   The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
Section 4.09 Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.10 Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.11 Title.  Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
Section 4.12 Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
Section 4.13 Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
Section 4.14 Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.15 No Material Adverse Breaches.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.  Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.
 
Section 4.16 Absence of Litigation.  Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect.
 
Section 4.17 Subsidiaries.  Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.18 Tax Status.  Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.19 Certain Transactions.  Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.20 Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
Section 4.21 Use of Proceeds.  The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.
 
Section 4.22 Dilution.  The Company is aware and acknowledges that issuance of
shares of the Common Stock could cause dilution to existing shareholders and
could significantly increase the outstanding number of shares of Common Stock.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.23 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder.  The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement is not
declared effective or if any issuances of Common Stock pursuant to any Advances
would violate any rules of the Principal Market.  The Company further is aware
and acknowledges that any fees paid pursuant to this Agreement (including the
Commitment Fee and issuance of the Commitment Shares)Section 12.04 shall be
earned on the date hereof and not refundable or returnable under any
circumstances.
 
 
Article V. Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.01 In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement for the
registration of the Shares as originally filed or in any amendment thereof, or
in any related prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
Section 5.02 In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement for the registration of the Shares
as originally filed or in any amendment thereof, or in any related prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Investor will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Investor by or on behalf of the Company
specifically for inclusion therein; (b) any misrepresentation or breach of any
representation or warranty made by the Investor in this Agreement or any
instrument or document contemplated hereby or thereby executed by the Investor;
(c) any breach of any covenant, agreement or obligation of the Investor(s)
contained in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby executed by the Investor; or (d) any cause of
action, suit or claim brought or made against such Company Indemnitee not
arising out of any action or inaction of a Company Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Company Indemnitees.  To the extent that the foregoing
undertaking by the Investor may be unenforceable for any reason, the Investor
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
Section 5.03  Promptly after receipt by an Investor Indemnitee or Company
Indemnitee under this Article V of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Investor Indemnitee or Company Indemnitee shall, if
an Indemnified Liability in respect thereof is to be made against any
indemnifying party under this Article V deliver to the indemnifying party a
written notice of the commencement thereof; but the failure to so notify the
indemnifying party will not relieve such indemnifying party of liability under
this Article V unless and to the extent the indemnifying party did not otherwise
learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and will not, in any
event, relieve the indemnifying party from any obligations provided in this
Article V. The indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Investor
Indemnitee or Company Indemnitee, as the case may be; provided, however, that an
Investor Indemnitee or Company Indemnitee shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Investor Indemnitee or Company Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Investor Indemnitee or Company Indemnitee
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Investor Indemnitee or Company Indemnitee and
any other party represented by such counsel in such proceeding. The Investor
Indemnitee or Company Indemnitee shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Investor Indemnitee or Company
Indemnitee which relates to such action or claim.  The indemnifying party shall
keep the Investor Indemnitee or Company Indemnitee fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto.  No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Investor Indemnitee or Company Indemnitee, consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Investor Indemnitee or Company Indemnitee of a release from
all liability in respect to such claim or litigation.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Investor Indemnitee or Company Indemnitee with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.04  The indemnification required by this Article V shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received.
 
Section 5.05  The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Investor Indemnitee or Company
Indemnitee against the indemnifying party or others, and (ii) any liabilities
the indemnifying party may be subject to pursuant to the law.
 
Section 5.06  The obligations of the parties to indemnify or make contribution
under this Article V shall survive the termination of this Agreement.
 
Article VI. Covenants of the Company
 
Section 6.01 Registration Statement.
 
(a)  
Filing of a Registration Statement.  The Company shall prepare and file with the
SEC a Registration Statement, or multiple Registration Statements for the resale
by the Investor of the Registrable Securities.  The Company shall file the
initial Registration Statement as soon as it is eligible to be filed in
accordance with the rules and regulations (including informal guidance) of the
SEC, and shall use its best efforts to obtain the effectiveness of the initial
Registration Statement as soon as practicable.  The Company shall not have the
ability to request any Advances until the effectiveness of a Registration
Statement.  Each Registration Statement shall contain the “Plan of Distribution”
section in substantially the form attached hereto as Exhibit D.

 
(b)  
Maintaining a Registration Statement.  The Company shall cause any Registration
Statement that has been declared effective to remain effective at all times
until all Registrable Securities contained in such Registration Statement cease
to be Registrable Securities (the “Registration Period”).  Each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 
(c)  
Filing Procedures.  Prior to the filing of any Registration Statement with the
SEC, the Company shall, (i) furnish a draft of such Registration Statement to
the Investor for its review and comment and (ii) not less than three business
days prior to the filing of a Registration Statement and not less than one
business day prior to the filing of any related amendments and supplements to
all Registration Statements (except for any amendments or supplements caused by
the filing of any annual reports on Form 10-K, quarterly reports on Form 10-Q
and periodic reports on Form 8-K), furnish to the Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the reasonable and
prompt review of the Investor.  The Investor shall furnish comments on a
Registration Statement to the Company within 24 hours of the receipt thereof.

 
(d)  
Delivery of Final Documents.  The Company shall furnish to the Investor without
charge, (i) at least one copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor.

 
(e)  
Amendments and Other Filings.  The Company shall (i) prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the related prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) provide
the Investor copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information, and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 6.01(e)Section 6.01(e)) by reason of the Company’s
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall incorporate such report by reference
into the Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC either on the day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement the
Registration Statement, if feasible, or otherwise promptly thereafter.

 
 
 
9

--------------------------------------------------------------------------------

 
 
(f)  
Blue-Sky.  The Company shall use its best efforts to (i) register and qualify
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6.01(f)Section 6.01(f), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify the
Investor of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 
Section 6.02 Listing of Common Stock.  The Company shall at all times maintain
the Common Stock’s authorization for quotation on the Principal Market.
 
Section 6.03 Opinion of Counsel.  The Company shall cause the Investor to have
received an opinion from counsel substantially in the form attached hereto as
Exhibit C prior to the first Advance Notice.
 
Section 6.04 Exchange Act Registration.  The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.05 Transfer Agent Instructions.  On the Effective Date the Company
shall deliver instructions to its transfer agent to issue shares of Common Stock
to the Investor free of restrictive legends on or before each Advance Date.
 
Section 6.06 Corporate Existence.  The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.07 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance.  The Company will immediately notify the Investor in
writing, upon its becoming aware of the occurrence of any of the following
events in respect of a Registration Statement or related prospectus relating to
an offering of Registrable Securities: (i) receipt from the SEC or any other
Federal or state governmental authority during the period of effectiveness of
the Registration Statement of any request for additional information or for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal or state governmental
authority of  any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Advance Notice, and the Investor shall not sell any Shares pursuant to a
Registration Statement, during the continuation of any of the foregoing events.
 
Section 6.08 Consolidation; Merger.  If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance withSection 2.02 Section 2.02 hereof, then the Company
shall not effect any merger or consolidation of the Company with or into, or a
transfer of all or substantially all the assets of the Company to, another
entity.
 
Section 6.09 Issuance of the Company’s Common Stock.  The sale of the shares of
Common Stock hereunder shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
 
Section 6.10 Review of Public Disclosures.  All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc.) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s Chief Executive Officer and, if containing financial
information, the Company’s independent certified public accountants.
 
Section 6.11 Market Activities.                                The Company will
not, directly or indirectly, take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company under
applicable laws and regulations to facilitate the sale or resale of the Common
Stock.
 
Section 6.12 Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.
 
Section 6.13 Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 6.14 Sales.  Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any shares of Common Stock (other
than the Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
5th Trading Day immediately prior to an Advance Notice Date and ending on the
5th Trading Day immediately following the corresponding Advance Date.
 
Section 6.15 Current Report.  Promptly after the date hereof, the Company shall
file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and shall provide the Investor with a reasonable opportunity
to review such report prior to its filing.
 
Section 6.16 Compliance With Laws.  The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.
 
Section 6.17 Due Diligence.  If, after the execution of this Agreement, the
Investor believes, after consultation with its legal counsel, that it could
reasonably be deemed to be an underwriter of Registrable Securities, at the
request of the Investor, the Company shall make available for inspection by (i)
the Investor and (ii)  one firm of accountants or other agents retained by the
Investor (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree, and the Investor hereby agrees, to hold in
strict confidence and shall not make any disclosure (except to an Investor) or
use any Record or other information which the Company determines in good faith
to be confidential, and of which determination the Inspectors are so notified,
unless (a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector and the Investor has
knowledge.  The Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.
 
 
Article VII. Conditions for Advance and Conditions to Closing
 
Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice.  The right of the Company to deliver an Advance Notice and the
obligations of the Investor hereunder with respect to an Advance is subject to
the satisfaction by the Company, on  each Advance Notice Date and Advance Date
(each, a “Condition Satisfaction Date”), of each of the following conditions:
 
(a)  
Accuracy of the Company’s Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material
respects.

 
(b)  
Registration of the Common Stock with the SEC.  There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice.  The Company shall have filed with the SEC in a
timely manner all reports, notices and other documents required of a “reporting
company” under the Exchange Act and applicable SEC regulations.

 
(c)  
Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.

 
(d)  
No Material Notices. None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under and as of the date which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required. There shall not exist any fundamental
changes to the information set forth in the Registration Statement which would
require the Company to file a post-effective amendment to the Registration
Statement.

 
(e)  
Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.

 
(f)  
No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 
(g)  
No Suspension of Trading in or Delisting of Common Stock.  The Common Stock is
trading on a Principal Market and all of the Shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Company believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of shares of Common Stock with respect to the applicable Advance Notice
will not violate the shareholder approval requirements of the Principal
Market.  The Company shall not have received any notice threatening the
continued listing or quotation of the Common Stock on the Principal Market.

 
 
 
11

--------------------------------------------------------------------------------

 
 
(h)  
Maximum Advance Amount.  The amount of an Advance requested by the Company shall
not exceed the Maximum Advance Amount.

 
(i)  
Authorized.  There shall be a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to such Advance Notice.

 
(j)  
Executed Advance Notice.  The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of each Condition Satisfaction Date.

 
(k)  
Consecutive Advance Notices.  Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances.

 
 
Article VIII. Non-Disclosure of Non-Public Information
 
The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.
 
 
Article IX. Choice of Law/Jurisdiction
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of
laws.  Each of the parties consents to the jurisdiction of the state courts of
the State of New York and the U.S. District Court for the District of New York
sitting in Manhattan, in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.
 
 
Article X. Assignment; Termination
 
Section 10.01 Assignment.  Neither this Agreement nor any rights of the parties
hereto may be assigned to any other Person.
 
Section 10.02 Termination.
 
(a)  
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the first day of the month next following
the 24-month anniversary of the Effective Date, or (ii) the date on which the
Investor shall have made payment of Advances pursuant to this Agreement in the
aggregate amount of the Commitment Amount.

 
(b)  
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to this Agreement.  This Agreement may be terminated at any time by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent.  In the event
of any termination of this Agreement by the Company hereunder, so long as the
Investor owns any shares of Common Stock issued hereunder, unless all of such
shares of Common Stock may be resold by the Investor without registration and
without any time, volume or manner limitations pursuant to Rule 144, the Company
shall not suspend or withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from the Principal Market.  In the event of any such termination by the
Company, the Investor will promptly inform the Company in writing of Investor’s
(i) ownership of shares of Common Stock issued hereunder, and (ii) thereafter,
of its sale or disposition of all such Shares.

 
(c)  
The Investor shall have the right to terminate this Agreement in the event that
(i) there shall occur any stop order or suspension of the effectiveness of the
Registration Statement for an aggregate of 50 Trading Days during the Commitment
Period for any reason other than due to the acts of the Investor, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within 30 days after receipt of written
notice from the Investor, provided, however, that this termination provision
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC.

 

(d) 
Nothing in this Section 10.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company or the Investor to compel specific performance by the
other party of its obligations under this Agreement.  The indemnification
provisions contained in Article V shall survive termination hereunder.

 
 
12

--------------------------------------------------------------------------------

 
 
 
Article XI. Notices
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A, shall be:
 
If to the Company, to:
Omagine, Inc.
 
Empire State Building
350 Fifth Avenue, Suite 1103
 
New York, NY 10118
 
Attention:   Chief Executive Officer
 
Telephone:  (212) 563-4141
 
Facsimile:     (212) 563-3355
   
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway
New York, NY 10006
 
Attention:  Michael Ference
 
Telephone: (212) 930-9700
 
Facsimile:    (212) 930-9725
   
If to the Investor(s):
YA Global Master SPV Ltd.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Attention:  Mark Angelo
 
Portfolio Manager
 
Telephone: (201) 985-8300
       
With a Copy to:
David Gonzalez, Esq.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Telephone: (201) 985-8300
 
Email:           dgonzalez@yorkvilleadvisors.com
   



Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
 
 
Article XII.Miscellaneous
 
Section 12.01 Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause 4 additional original executed signature pages to be physically
delivered to the other party within 5 days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Section 12.02 Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.03 Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.04  Fees.
 
(a)  
Structuring Fees.  Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay a structuring fee of
$5,000 to the Investor (or its designee), which has been paid prior to the date
hereof.

 
(b)  
Commitment Fee.  On the date hereof, the Company shall pay to the Investor a
commitment fee (the “Commitment Fee”) of $150,000 by issuing that number of
shares of Common Stock (such shares, the “Commitment Shares”) to the Investor
within three days of the date hereof that is equal to the Commitment Fee divided
by the VWAP for the Trading Day immediately prior to the date hereof.

 
(c)  
Commitment Shares. The Commitment Shares shall be deemed fully earned as of the
date they are issued regardless of the amount of Advances, if any, that the
Company is able to, or chooses to, request hereunder.  The Commitment Shares
shall be included in any registration statement filed by the Company after the
date hereof, unless such shares may be resold without any limitation pursuant to
Rule 144.

 
Section 12.05 Brokerage.  Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.  The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
 
Section 12.06 Confidentiality.  If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished to it as a
result of this Agreement or in connection herewith.
 






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

 
COMPANY:
 
Omagine, Inc.
      By: /s/ Charles P. Kuczynski
                                                           
 
Name:  Charles P. Kuczynski
 
Title:  Vice-President
         
INVESTOR:
 
YA Global  Master SPV Ltd.
     
By:           Yorkville Advisors Global LP
 
Its:           Investment Manager
          By: Yorkville Advisors Global LLC       Its: General Partner       By:
/s/ Mark Angelo     Name: Mark Angelo   Title: Managing Member            





 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
ADVANCE NOTICE
 
 
OMAGINE, INC.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of OMAGINE, INC. (the “Company”) issuable in
connection with this Advance Notice, delivered pursuant to the Standby Equity
Distribution Agreement (the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date.  All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.).  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s Chief Executive Officer and, if containing
financial information, the Company’s independent certified public
accountants.  None of the Company’s Public Disclosures contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
5.           The Advance requested is _____________________.
 
6.           9.99% of the outstanding Common Stock of the Company as of the date
hereof is  ___________.
 
The undersigned has executed this Advance Notice this ____ day of
_________________.
 

  OMAGINE, INC.          
 
By:
/s/        Name        Title           

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF SETTLEMENT DOCUMENT
 
VIA FACSIMILE & EMAIL


Omagine, Inc.
Attn: Charles P. Kuczynski, Vice-President
Fax:           1-212-563-3355
Email: charles_kuczynski@omagine.com charley.kuczynski@omagine.com
 

 
Below please find the settlement information with respect to the Advance Notice
Date of:
       
1.
(a) Amount of Advance Notice:
 $___________________________
   
(b) Amount of Advance Notice (after taking into account any adjustments pursuant
to Section 2.01):
 $___________________________
     
2.
Market Price:
 $___________________________
     
3.
Purchase Price (Market Price X 95%) per share:
 $___________________________
     
4.
Number of Shares due to Investor:
 



 
Please issue the number of Shares due to the Investor to the account of the
Investor as follows:
 


 
[to come at the time of each Settlement Document]
 
Sincerely,
 
YA GLOBAL MASTER SPV, LTD.
 


Approved By Omagine, Inc.:




__________________________________
Name:
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
FORM OF OPINION
 
1.           The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware, with corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Company’s public filings, including reports filed or furnished by the
Company under the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the Commission thereunder (the “Public
Filings”) and to enter into and perform its obligations under the Standby Equity
Distribution Agreement.


2.           The Company has the requisite corporate power and authority to
enter into and perform its obligations under the Standby Equity Distribution
Agreement and to issue the Common Shares in accordance with their terms.  The
execution and delivery of the Standby Equity Distribution Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors or stockholders is
required.  The Standby Equity Distribution Agreement has been duly executed and
delivered, and the Standby Equity Distribution Agreement constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.


3.           The Common Shares are duly authorized and, upon issuance in
accordance with the terms of the Standby Equity Distribution Agreement, will be
duly and validly issued, fully paid and nonassessable, free of any liens,
encumbrances and preemptive or similar rights contained in the Company’s
Certificate of Incorporation or By-laws or, to our knowledge, in any agreement
filed by the Company as an exhibit to the Company’s Public Filings.


4.           The execution, delivery and performance of the Standby Equity
Distribution Agreement by the Company and the consummation by the Company of the
transactions contemplated thereby (other than performance by the Company of its
obligations under the indemnification sections of such agreements, as to which
no opinion need be rendered) will not (i) result in a violation of the Company’s
Certificate of Incorporation or By-Laws; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or, indenture filed by the
Company as an exhibit to the Company's Public Filings; or (iii) to our
knowledge, result in a violation of any federal or Delaware law, rule or
regulation, order, judgment or decree applicable to the Company or by which any
property or asset of the Company is bound or affected.


5.           Based upon your representations, warranties and covenants contained
in the Standby Equity Distribution Agreement, the Common Shares may be issued to
you without registration under the Securities Act of 1933, as amended.


6.           To our knowledge and other then as set forth in the Public Filings,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company is subject which is
required to be disclosed in any Public Filings.
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
PLAN OF DISTRIBUTION
 


The selling stockholder of the Common Stock or any of its pledgees, assignees or
successors-in-interest ( a “Selling Stockholder”) may, from time to time, sell
any or all of their Shares (the “Resale Shares”) on the OTC Bulletin Board or
any other stock exchange, market or trading facility on which the shares of
Common Stock are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling Resale Shares:
 
·  
ordinary brokerage transactions and transactions in which the broker dealer
solicits purchasers;

 
·  
block trades in which the broker dealer will attempt to sell Resale Shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such Resale Shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
·  
a combination of any such methods of sale; or

 
·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell Resale Shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other broker
dealers to participate in sales.  Broker-dealers may receive commissions or
discounts from the Selling Stockholders (or, if any broker-dealer acts as agent
for the purchaser of Resale Shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
In connection with the sale of the Resale Shares or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealers or other
financial institutions of the Shares offered by this prospectus, which Shares
such broker-dealers or other financial institutions may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
YA Global Master SPV Ltd. is, and any other Selling Stockholder, broker-dealer
or agent that is involved in selling the Shares may be deemed to be, an
“underwriter” within the meaning of the Securities Act in connection with such
sales.  In such event, any commissions received by such broker-dealers or agents
and any profit on the sale of the Resale Shares purchased by them may be deemed
to be underwriting commissions or discounts under the Securities Act.  Each
Selling Stockholder has informed the Company that it does not have any written
or oral agreement or understanding, directly or indirectly, with any person to
distribute the Common Stock. In no event shall any broker-dealer receive fees,
commissions or markups which, in the aggregate, would exceed eight percent (8%).
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the Shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because YA Global Master SPV Ltd. is, and any other Selling Stockholder may be
deemed to be, an “underwriter” within the meaning of the Securities Act, they
will be subject to the prospectus delivery requirements of the Securities Act
including Rule 172 thereunder.  In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus.  There is no
underwriter or coordinating broker acting in connection with the proposed sale
of the Resale Shares by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the Shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144 under the
Securities Act or any other rule of similar effect or (ii) all of the Shares
have been resold pursuant to this prospectus or Rule 144 under the Securities
Act or any other rule of similar effect.  The Resale Shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the Resale Shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the Resale Shares may not simultaneously engage
in market making activities with respect to the Common Stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the Common Stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser of Resale Shares at or prior to the time of the
sale (including by compliance with Rule 172 under the Securities Act).
 


 
 
 
 
D-2
